To the Honourable Robert Johnson Esq. Governour and to the Rest of the True and Absolute Lords Proprietors Deputys now Sitting in Chancery.
Humbly Complaining Sheweth unto Your Honours your Orator William Meggot of Colleton County in the Province of South Carolina Planter that John Kenneway late of the said Province Planter Deceased on the third day of September in the Year of Our Lord One thousand seven hundred and eighteen agreed with Your Orator in Manner following (that is to say) that for and in Consideration of the Sume of Eight hundred pounds Current money to be paid to the said John Kenneway in Two Equal payments One half or Moiety on the fifteenth day of March which should be in the Year of Our Lord One thousand seven hundred and Nineteen by the said William Meg'gott and in Consideration of the Sume of five Shillings to be paid before the Sealing and Delivery of the said Agreement the said John Kenneway did Oblige himself, his Heirs Executors Administrators and Assignes to Convey by such firm and Substantiall [torn] the Law as the said William Meggot Should be advised [torn]-ill, to the said William Meggot his Heirs and Assignes [torn] All that Plantation or Tract of Land Containing [torn] thousand and Twenty Acres or thereabouts Scituate lying and being on Edistoe Island on which he the said John Kenneway then lived. And Your Orator did thereby Covenant and Agree for himself his Heirs Executors and Administrators with the said John Kenne-*257way that imediately after the Sealing and Delivery of Such Deed of Conveyance for the aforesaid Tract [torn] he would give his Bond or Writing Obligatory to the said John Kenneway for the Sume aforesaid at the respective times therein Mentioned, as in and by the said Agreement under the hand and Seal of the said John Kenneway and now [torn] in Your Orator’s Custody relation being thereunto had More fully and at large it doth and may appear and Whereunto for more Certainty Your Orator referrs himself And Your Orator further Sheweth unto Your Honours that Your Orator at the time of the aforesaid Agreement, paid unto the said John Kenneway the Sume of Eighty six pounds in part of the Sume agreed to be paid as aforesaid but before the said Deeds of Conveyance agreed on as aforesaid could be Executed the said John Kenneway died having first made his last Will in Writing and thereof appointed William Scott Merchant and Ralph Baily Planter Executors; And your Orator further Sheweth that after the Death of the said John Kenneway your Orator having entered or begun to improve the said Plantation, and having no [torn] or Conveyance made to him he preferred to Petition to the Gen-erali Assembly of this Province thereby praying that he might have leave to bring in a Bill to empower the said William Scott and Ralph Baily to Convey the aforesaid Tract of Land Scituate lying and being on Edistor Island in Col-leton County butting and bounding to the Eastward on a Creek [torn] Westward on [blank] to the Northward on [torn] belonging to the Widdow Haines to the Southward on [t.orn]-leys Island which said Petition was read and referred [torn] Committee for Examining Petitions the said Comittee reported to the said Commons house of Assembly that the allegations [torn] said Petition Contained were true, Who thereupon Ordered that your Orator should have leave to bring in his Bill and that Mr. Ralph Baily Should be acquainted therewith and the Clerk of the said house of Commons having acquainted the said Ralph Baily therewith He wrote a Letter Containing these Words or to the Effect following (Vizt) To the Honourable Col. George Logan Speaker to the house of Commons and to the rest of the Members I am informed that you Ordered to acquaint me that Capt. Meggot has Petitioned for an Act to im-power the Executors of John Kenneway Deceased to make him a Title to the Land that he bought of the said Kenneway, if your Honours think proper so to do I am Satisfyed and has nothing to say why you Should not is all from your Honours Humble Servant Ralph Baily february the [torn]-th 1718/9 and the Superscription of the said Letter is in the [torn] (Vizt) For the Honourable George Logan and the rest of the members of the Commons House of assembly by Reason [torn] said Letter and the Sollicitation of your Orator and the said William and the Said Ralph Baily Executors as aforesaid the Commons house of Assembly were induced to pass an Act72 Intituled [blank] Wherein amongs other things it is Enacted that from and imediately after the Ratification of the Said Act it Shall and may be lawfull to and for the said William Scott and *258Ralph Baily Executors of the said John Kenneway as aforesaid to grant bargain Sell Alien Release enfeoff and Confirm to the said William Meggot his Heirs and assignes for ever all that the aforesaid Plantation or Tract of One thousand and Twenty Acres of Land by Such good Valid and Effectuall Conveyances in the Law as by the Councill of the said William Meggot should be reasonably Devised advised or required as in and by the said Petition Letter and Act and the proceedings therein Remaining of Record in the Journall of the said Commons house of Assembly when produced in this Honourable Court more fully and at large may appear And Whereunto Your Orator for more Certainty referrs himself, But now so it is May it Please your Honours That Since the Ratification of the said Act your [torn] having Caused a Conveyance of the said Tract [torn]-wn and having got the said William Scott to Sign and [torn] Same and having often applyed himself to the said Ralph Baily for the same purpose he Hath utterly refused to sign the said Deed or Meddle therewith Altho by his [torn] aforesaid he agreed and Consented to be One of the Trustees in the said Act Named And excused himself from coming to Town to Solicit the said Assembly for passing the Act aforesaid by Reason that at that time wee [sic] was very Much busied in his Plantation aforesaid but told Your Orator that he was very Inclinable [torn] your Orator any Service in that affair well knowing the great Disapointment Your Orator had mett with therein and the Charge and Trouble he had been put to by Reason of the Death of the said John Kenneway and Your Orator very Much Wonders he should now Decline it when he knows Your Orator hath paid the greatest part of the Sume agreed on as aforesaid and is and always was ready to Comply with the Agreement made with the said John Kenneway, But your Orator hath been informed that he gives out in Speeches that he will not Sign the said Deed because the Consideration Money was not to be paid to him altho the said Ralph Baily hath often seen the Will of the said John Kenneway and hath together with the said William Scott proved the same and taken upon him the Burthen of the Execution [torn] And knows that the said William Scott is appointed by the [torn] of the said John Kenneway Deceased to Receive all the [torn] of his Estate for the use of his Daughter in the said [torn]-entioned, All which Actings and doings of the said Ralph Baily are Contrary to Equity and Good Conscience and tend to the Manifest injury and Wrong of Your Orator, In Tender Consideration Whereof and forasmuch as your Orator is Remediless [torn] Premisses by the Strict Rules of the Common Law To the [torn] thereof that the said Ralph Baily upon his Corporal Oath sett forth whether he did not Cause and procure the said Letter to be writt and sent to the General Assembly And whether [torn] same, and whether he doth not know the hand Writing whether he did not Sign the Same, and for what Reasons he wrote the said Letter, and at whose Instance or request, And Wh[torn] he was not willing and Consenting to the passing of the aforesaid Act And why he now refuses to sign the Deeds for Conveying the said Tract of Land unto your Ora*259tor and why he did not declare the Reasons of his Dissent, at the time Your Orator preferred his Petition to the Generali Assembly, And Whether he was not Inclinable to take the burthen of the Execution of the said Will upon him together with the said William Scott, at the time of the proving thereof and Why he refuses now to Signe the said Deeds of Conveyance and perfect Your Orator’s Title to the Said Tract of Land and why he uses such unfair and unjust practices with your Orator And further that the said Ralph Baily May be compelled to joyn in the Conveyance of the aforesaid Tract of Land [torn] said William Scott the other Trustee in the said Act [torn]-ted that Your Orator’s Title thereto may be perfected [torn]-at Your Orator may be further re-leived in the premisses according to Equity and good Conscience. May it Please Your Honours the premisses Considered to grant unto Your Orator the Writt of Subpeena issuing out of this Honourable Court to be [torn]-ed to the said Ralph Baily thereby Comanding him at a [torn] Day and under a Certain Pain therein to be limited personally to be and appear before your Honours in this High and [torn] there upon his Corporal Oath True and perfect Answer to make to all and Singular the premisses and further to Stand and abide such further Order [torn] and Decree As to your Honours in your Wisdom Shall seem [torn].
And Your Orator Shall ever pray.
Blakewey
Whitaker
4th Sept. 1719.

 For the act, see Stat. VI, 647.